Citation Nr: 0828749	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbar strain with 
degenerative arthritis (a lumbar spine disability).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement of service connection for right 
knee strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee strain.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army National Guard 
from November 1976 to October 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which that denied the veteran's 
application to reopen claims of service connection for lumbar 
strain with degenerative arthritis, right knee strain, and 
left knee strain.

In the rating decision on appeal, the RO determined that new 
and material evidence had been received and reopened the 
claims and adjudicated them on their merits.  The Board, 
however, must initially determine whether the veteran has 
presented new and material evidence sufficient to reopen her 
claims of service connection for a low back disability, right 
knee strain, and left knee strain because doing so goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  As such, the Board has 
identified the issues as stated on the title page.

The issue of entitlement to service connection for a left 
knee strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1996 rating action, the RO denied the veteran's 
claims of service connection for a lumbar spine disability, 
right knee strain, and left knee strain; the RO notified her 
of the determination and of her appellate rights, but she did 
not appeal and the decision became final.

2.  The evidence received since the July 1996 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claims of service connection for a lumbar spine 
disability, right knee strain, and left knee strain.

3.  A lumbar spine disability is not related to service or to 
an incident of service origin.

4.  A right knee disability (right knee strain) is not 
related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The RO's July 1996 decision that denied the veteran's 
claim of service connection for a low back disability, right 
knee strain, and left knee strain is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
3.160(d) 3.160(d), 20.302, 20.1103 (1996).

2.  Evidence received since the July 1996 RO rating decision 
is new and material; the claims of entitlement to service 
connection for a low back disability, right knee strain, and 
left strain are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  A lumbar spine disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1111, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).

4.  A right knee disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1111, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In May 2004, prior to the initial adjudication of the claims, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  She was told that 
she needed to provide the names of persons, agency, or 
company who had additional records to help decide her claims.  
She was informed that VA would attempt to obtain review her 
claims and determine what additional information was needed 
to process her claims, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

In April 2006, the veteran indicated that she had no 
additional evidence to submit in support of her claims.

While the veteran was not given notice of what type of 
information and evidence she needed to substantiate a claim 
for an increased rating, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claims for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the determinations on the requests to reopen addressed in 
this decision are favorable to the veteran, and further 
discussion of notice under Kent is not required.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claims was obtained in January 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.


I.  Claims to reopen

In a July 1996 decision, the Board denied service connection 
for a lumbar spine disability, right knee disability, and 
left knee disability.  The lumbar spine claim  was denied on 
the basis that the disability was not incurred in or caused 
by her service.  The claims for service connection for right 
knee and left knee strain were denied on the basis that the 
claims were not well-grounded, under the law then in effect.  
Section 7 of the Veterans Claims Assistance Act of 2000 
(VCAA) provides that if a claim that was denied as not well 
grounded became final between July 14, 1999, and November 9, 
2000, it may be readjudicated under the VCAA "as if the 
denial or dismissal had not been made," provided a timely 
request is filed by the claimant or on the Secretary's own 
motion.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  If 
there was a request made by the claimant, that request had to 
be filed by the claimant no later than two years after the 
date of the enactment of the VCAA, i.e., not later than 
November 9, 2002.  Because the denials of the veteran's 
claims became final prior to July 14, 1999, the provision 
allowing for readjudication of the claims without the need 
for new and material evidence is not applicable in this case.

The evidence of record at the time of the July 1996 rating 
action consisted of the service medical records; a March 1996 
VA examination report; VA medical records dated from July 
1995 to September 1995; and private treatment records dated 
in June 1991.  The March 1996 examination report reflects 
diagnoses of bilateral knee strain and lumbar back strain, 
but the examiner did not provide an opinion as to whether the 
veteran's lumbar strain or bilateral knee strain were related 
to the veteran's service.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the July 1996 rating decision, it became final based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1996).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
July 1996 rating decision includes private medical records, 
VA medical records, a January 2005 VA examination report, and 
statements submitted by or on behalf of the veteran.  Of 
particular significance is an April 2004 VA medical record in 
which the veteran complained of right knee pain and a 
diagnosis of osteoarthritis of the knee from a fall from a 
truck in service.  In addition, a January 2005 VA joints 
examination report reflects a history of an in-service back 
injury.

In light of the bases for the RO's July 1996 determination, 
this evidence raises a reasonable possibility of 
substantiating her claims.  Accordingly, this evidence is 
"new and material" under the provisions of 38 C.F.R. 
§ 3.156(a), and the claims are reopened.


II.  Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or injury incurred while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101 (24) 106, 1131.  In addition, for certain chronic 
diseases, such as arthritis, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year of discharge from service.  The 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Back

The veteran's service medical records include a September 
1977 clinical record which indicates that she fell from a 
truck during "AIT."

VA medical records include a June 1995 x-ray examination of 
the lumbosacral spine was negative.  A July 1995 hospital 
record noted tenderness over the lower spine.

The veteran was afforded a VA examination in March 1996 at 
which time an x-ray examination of the lumbar spine revealed 
a normal curvature.  The impression was anterior spurring at 
L-5.  She provided a history of low back pain for a number of 
years.  Examination of the lumbar spine in the standing 
position revealed a normal curvature.  Flexion of the spine 
was limited about 15 percent in all directions.  She was able 
to walk on her toes and heels.  Straight leg raising was 
normal in the lower extremities.  She was diagnosed with 
lumbar back stain.

The veteran was afforded a VA joints examination in January 
2005 at which time she provide a history of a back injury in 
service.  The examination revealed that after the in-service 
injury she was without back pain until 2001.  Upon 
examination she was diagnosed with probable arthritis of the 
lumbar spine pending x-rays.  The examiner then opined that 
"it is less likely than not that her low back complaints are 
due to her service."  The examiner explained that her back 
injury cleared without recurrence for many years and opined 
that the back disability was more likely due to the natural 
aging process than to injury many years ago which resolved 
completely shortly after the injury.  There is no medical 
evidence to the contrary.

In light of the foregoing, the Board finds that the 
preponderance of the medical evidence is against the claim.  
In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that she incurred a 
low back disability during service and that the disability 
has been chronic since that time.  However, the medical 
evidence affirmatively indicates that her current low back 
disability is not related to her service.  The Board 
acknowledges that she is competent to give evidence about 
what she experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  As a lay person, however, she is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by her own assertions as such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (2007) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, the Board finds that 
the preponderance of the evidence is against the claim and 
service connection must be denied for a low back disability.

B.  Right knee

The veteran's service medical records include an August 1977 
separation examination report that reflects a diagnosis of 
chondromalacia of the right knee.  Another August 1977 report 
reflects a chief complaint of extreme right knee pain.  A 
September 1977 clinical record reflects complaints of 
recurrent knee pain after falling from a during "AIT."

VA medical records include a June 1995 x-ray examination of 
the right knee which was negative.  A July 1995 VA hospital 
record noted bilateral knee tenderness without swelling, 
redness, or hardness.

The veteran was afforded a VA examination in March 1996 
during which she provided a history of a fall from an Army 
tank in August 1977 for which she was given muscle relaxers 
and placed "on quarters" for about four days.  She 
indicated that during the rest of her service, she had only 
occasional knee pain and received muscle relaxers but was not 
provided a knee brace.  She began to have some swelling in 
1991, but was not provided any special treatment.  On 
examination of the knees, there was no limitation of motion.  
An x-ray examination of the knees was normal.

In April 2004, the veteran received VA emergency room 
treatment for her right knee disability.  It was noted that 
she had osteoarthritis of the knees from an in-service fall 
from a truck.  Examination of the right knee revealed small 
medial effusion and a negative anterior/posterior drawer and 
Apley test.  She was diagnosed with osteoarthritis.

The veteran was afforded a VA joints examination in January 
2005 during which she reported a knee injury during service, 
but indicated that her pain cleared and then she had no knee 
problems until two years ago when her pain began again and 
was constant.  After an examination, she was diagnosed with 
chondromalacia of the right knee.  The examiner opined that 
it was "less likely than not that the right knee disability 
was due to service."  The examiner explained that the right 
knee injury cleared without recurrence for many years and 
that the right knee disability was more likely due to the 
natural aging process than to injury many years ago, which 
resolved completely shortly after the injury.  There is no 
medical evidence to the contrary.  An x-ray examination of 
the right knee revealed mild degenerative changes, but there 
was no evidence of fracture or dislocation.

In light of the foregoing, the Board finds that the 
preponderance of the medical evidence is against the claim.  
In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that she incurred a 
right knee disability during service and that the disability 
has been chronic since that time.  However, the medical 
evidence affirmatively indicates that her current right knee 
disability is not related to her service.  The Board 
acknowledges that she is competent to give evidence about 
what she experienced.  Layno, 6 Vet. App. 465 (1994).  As a 
lay person, however, she is not competent to establish a 
medical diagnosis or show a medical etiology merely by her 
own assertions as such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (2007) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas, 18 Vet. 
App. 512, 520 (2004); Espiritu, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
the Board finds that the preponderance of the evidence is 
against the claim and service connection must be denied for a 
right knee disability.


ORDER

New and material evidence to reopen the veteran's claims for 
service connection for a low back disability, right knee 
strain, and left knee strain has been received and the claims 
are reopened.  To this extent, the appeal is granted.

Service connection is denied for right knee strain.

Service connection is denied for left knee strain.


REMAND

The Board finds that additional development is required with 
respect to the veteran's claim of entitlement to service 
connection for a left knee disability.

The veteran contends that she injured her left knee during 
service.  The service medical records are silent for 
treatment and a diagnosis of a left knee disability.  An 
April 2004 VA medical record reflects a diagnosis of 
osteoarthritis of the knees.  While the veteran was afforded 
VA examinations in March 1996 and January 2005, neither of 
the examiners provided an opinion as to whether it is at 
least as likely as not that she has a current left knee 
disability that is related to service.  In light of the 
above, the Board finds that such an opinion is necessary to 
adjudicate this claim.  As such, this case must be remanded.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
examination to determine the nature, 
extent, onset and etiology of any left 
knee disability found to be present.  The 
veteran's claims folder should be 
available to the examiner.  All indicated 
tests should be performed.  The examiner 
should diagnose any left knee disability 
found to be present and comment as to 
whether it is at least as likely as not 
that the condition is related to or had 
its onset during her period of active 
duty.  The rationale for any opinion 
expressed should be provided in a legible 
report.

2.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and her representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


